Paul W. Brown, J.,
dissenting. The record contains evidence of use change of surrounding property so extensive as to suggest that the limitations of use imposed by existing zoning upon the property in question are of doubt,ful validity when viewed against constitutional requirements of a present connection with the police power. An owner’s problem of obtaining realistic zoning is material to the question of value, but it is not determinative of the question. The central problem in the majority opinion is much like the problems in Masheter v. Wood (1973), 36 Ohio St. 2d 175, concerning which I expressed my views in a dissent and asserted that the opinion of an expert as to value of real estate must be competent even though based upon uses not permitted by existing zoning. This is true because the absence of a viable connection between existing use limitation and the police power will at times become so apparent as to affect market value.
The majority opinion weakens or overrules Masheter v. Kebe (1976), 49 Ohio St. 2d 148; it cites and disregards American Steel & Wire Co. of New Jersey v. Bd. of Revision (1942), 139 Ohio St. 388, and B. F. Keith Columbus Co. v. Bd. of Revision (1947), 148 Ohio St. 253.
The Board of Tax Appeals’ decision is neither unlawful nor unreasonable.